Case 6:21-cv-00001-DWM Document 15 Filed 04/07/21 Page 1of8

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

HELENA DIVISION
MARK IBSEN, CV 21—-01-—H-DWM
Plaintiffs,
vs. ORDER
ANA DIAZ, et al.,
Defendants.

 

 

Plaintiff Mark Ibsen is a licensed physician in the State of Montana. (Doc. 1
at Jf 1-3.) A former employee made a complaint against him to the Department of
Labor, Montana Board of Medical Examiners (“the Board”), accusing Ibsen of
overprescribing narcotic medications. (/d. at J 4.) Following a protracted
administrative process, the Board ultimately “found [Ibsen] guilty of not providing
proper medical documentation to two patients and restricted his license to a
probationary license.” (/d. at J 37.)

On January 6, 2021, proceeding pro se, Ibsen sued Ana Diaz in her official
capacity as the President of the Board; Steve Bullock in his official capacity as the
former governor of Montana; and the Department of Labor, an agency of the State
of Montana. (See generally id.) Ibsen alleges procedural due process violations

under the Fourth and Fourteenth Amendments to the United States Constitution, 42
Case 6:21-cv-00001-DWM Document 15 Filed 04/07/21 Page 2 of 8

U.S.C. § 1983 (Counts I, IV); a privacy claim under the Montana Constitution
(Count III); and a state law claim for tortious interference with contractual and
business relationships (Count II). (/d.) He seeks declaratory and injunctive relief,
as well as monetary relief in the amount of $8 million. (/d. at 10.) He also
requests “monetary damages for corrective advertising” and attorney fees. (Jd.)

All three defendants seek to dismiss Ibsen’s complaint. (Docs. 4, 6, 9.) In
response, Ibsen indicates that he would like to file an amended complaint and
seeks 60 days to pursue discovery to do so. (See Doc. 12 at 6.) As explained
below, the defendants’ motions are granted and Ibsen’s request for additional time
and leave to amend denied.

ANALYSIS

“A document filed pro se is to be liberally construed, and a pro se complaint,
however inartfully pleaded, must be held to less stringent standards than formal
pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per
curiam) (internal quotation marks and citation omitted); Hebbe v. Pliler, 627 F.3d
338, 342 (9th Cir. 2010) (“[W]here the petitioner is pro se, particularly in civil
rights cases, [courts have the obligation] to construe the pleadings liberally and to
afford the petitioner the benefit of any doubt.” (internal quotation marks omitted)).
And, at this stage of the proceeding, the factual allegations in Ibsen’s complaint are

accepted as true and construed in his favor. L.A. Lakers, Inc. v. Fed. Ins. Co., 869
Case 6:21-cv-00001-DWM Document 15 Filed 04/07/21 Page 3 of 8

F.3d 795, 800 (9th Cir. 2017). But ultimately, the federal court is a court of limited
jurisdiction and many of Ibsen’s claims simply cannot proceed in this forum. As
explained below, Ibsen’s federal claims for injunctive relief are barred by Younger
v. Harris, 401 U.S. 37, 53 (1971). See Middlesex Cty. Ethics Comm. v. Garden
State Bar Ass’n, 457 U.S. 423, 432 (1982) (extending Younger to preclude
equitable interventions in noncriminal judicial proceedings where the state is a
party and important state interests are implicated). The Eleventh Amendment then
bars his claims against the Department and his claims for monetary damages
against the Individual Defendants in their official capacities, Will v. Michigan
Dep’t of St. Police, 491 U.S. 58, 70-71 (1988), leaving only a potential claim for
monetary damages based on a procedural due process violation against the
Governor and/or Diaz in their individual capacities. No such claim has been pled
nor would one be viable. And, in the absence of such a claim, there is no federal
subject matter jurisdiction.
I. Younger Abstention

Ibsen’s claims of procedural due process violations of the Fourth and
Fourteenth Amendments are barred by the doctrine set forth in Younger. There is a
strong policy against federal intervention in state judicial processes in the absence
of great and immediate irreparable injury to the federal plaintiff. Younger, 401

USS. at 45; see also Gooding v. Hooper, 394 F.2d 146 (9th Cir. 1968), cert. denied
Case 6:21-cv-00001-DWM Document15 Filed 04/07/21 Page 4of8

391 U.S. 917 (1968). Younger directs federal courts to abstain from granting
injunctive or declaratory relief that would interfere with pending state judicial
proceedings. Martinez v. Newport Beach City, 125 F.3d 777, 781 (9th Cir. 1997)
overruled on other grounds Green v. City of Tucson, 255 F.3d 1086 (9th Cir. 2001)
(citing Younger, 401 U.S. at 40-41).

“Abstention in civil cases ‘is appropriate only when the state proceedings:
(1) are ongoing, (2) are quasi-criminal enforcement actions or involve a state’s
interest in enforcing the orders and judgments of its courts, (3) implicate an
important state interest, and (4) allow litigants to raise federal challenges.”” Cook
v. Harding, 879 F.3d 1035, 1039 (9th Cir. 2018) (quoting ReadyLink Healthcare,
Inc. v. State Comp. Ins. Fund, 754 F.3d 754, 759 (9th Cir. 2014)); see Sprint
Comme’ns., Inc. v. Jacobs, 571 U.S. 69, 81 (2013). If these “threshold elements”
are met, then the Court must “consider whether the federal action would have the
practical effect of enjoining the state proceedings and whether an exception to
Younger applies.” ReadyLink, 754 F.3d at 759 (citing Gilbertson v. Albright, 381
F.3d at 978, 983-84 (9th Cir. 2004)).

Here, the “threshold elements” are met. First, Ibsen is currently seeking
judicial review of the Board’s decision in state court, as indicated by his filing a
“Petition for Judicial Review, Motion to Stay Board’s Order Pending Review, and

Motion for Sanctions” before the Montana First Judicial District Court, Lewis and
Case 6:21-cv-00001-DWM Document 15 Filed 04/07/21 Page 5of8

Clark County, dated January 28, 2021. (Doc. 7-1.) Second, this matter is a
noncriminal judicial proceeding where the state is a party and important state
interests are implicated. Cf, Middlesex Cty., 457 U.S. at 432 (recognizing that
states have an important interest in exercising control over the processional
conduct of attorneys); see also Buckwalter v. Bd. of Med. Exam’rs, 678 F.3d 737,
747 (9th Cir. 2012) (“It is self-evident that the Board’s disciplinary proceedings
implicate the important state interest of ensuring quality health care.”). This Court
may not interfere with those interests when the judicial review process is ongoing.
Finally, Ibsen has an adequate opportunity in the state district court to raise federal
questions and concerns that affect his federal rights. See Mont. Code Ann. § 2-4—
704(2)(a)(i) (permitting consideration of whether “the administrative findings,
inferences, conclusions, or decisions are . . . in violation of constitutional .. .
provisions”). It also appears he has done so. (See Doc. 7-1 at 12-13.)

Younger principles apply and a stay is appropriate when a federal ruling on a
§ 1983 claim would necessarily “determine whether the federal plaintiff's
constitutional rights were violated.” Gilbertson, 381 F.3d at 984. But “Younger
abstention is proper only when the federal relief sought would interfere in some
manner in the state court litigation.” Meredith vy. Oregon, 321 F.3d 807, 816-17
(9th Cir. 2003). Here, a determination regarding whether Ibsen’s constitutional

rights were violated would have the effect of interfering with the “state courts’
Case 6:21-cv-00001-DWM Document 15 Filed 04/07/21 Page 6 of 8

ability to enforce constitutional principles, and put the federal court in the position
of making a premature ruling on a matter of constitutional law.” Gilbertson, 381
F.3d at 984. To rule on the constitutional issues raised here would impermissibly
risk interfering with the State of Montana’s administration of its judicial system.

Because all four prongs of the Younger test are satisfied, the Court must
abstain from adjudicating Ibsen’s claims unless exceptional circumstances exist.
Middlesex Cty., 457 U.S. at 435. The recognized exceptional circumstances are
limited to “showing of bad faith, harassment, or some other extraordinary
circumstance that would make abstention inappropriate.” Jd. Ibsen has not alleged
an exceptional circumstance sufficient to avoid abstention.

If abstention is appropriate under Younger and the federal plaintiff seeks
monetary damages, the proper procedural remedy is to stay the federal proceedings
pending the outcome of the ongoing state proceedings. If the federal plaintiff
seeks only injunctive or declaratory relief, the proper procedural remedy is
dismissal of the federal action. AmerisourceBergen Corp. v. Roden, 495 F.3d
1143, 1148 (9th Cir. 2007). Accordingly, Ibsen’s claims for injunctive relief are
dismissed, leaving only his claims for monetary relief. Those are addressed below.
II. Eleventh Amendment Immunity

The Eleventh Amendment bars claims for monetary damages against states

and state officials acting in their official capacity. Will, 491 U.S. at 70-71; see
Case 6:21-cv-00001-DWM Document 15 Filed 04/07/21 Page 7 of 8

also Hafer v. Melo, 502 U.S. 21, 25 (1991) (“Suits against state officials in their
official capacity . . . should be treated as suits against the State.”). Here, Ibsen has
sued a state agency (the Department of Labor) and two state officials (the
Governor and the President of the Board) in their official capacities. Because these
claims are barred, they are also dismissed.
Ill. Individual Defendants

While the present complaint is specifically limited to suing the Individual
Defendants in their “official” capacities, Ibsen could potentially sue the Individual
Defendants for monetary damages in their “individual” capacities. See Hafer, 502
U.S. at 31. But to do so, Ibsen would need to adequately plead a connection
between the constitutional violations at issue and the specific behavior of each
defendant. Suever v. Connell, 579 F.3d 1047, 1060-61 (9th Cir. 2009). Even
construing Ibsen’s complaint liberally and broadly, he fails to implicate the
personal actions of either the Governor or Diaz insofar as his procedural due
process rights are concerned. Nor can he state a viable claim against either
individual. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Governor is not
involved in the Board’s disciplinary process. And even if Diaz was involved, the
nature of Ibsen’s claims regard potential actions taken during the disciplinary
process, which would fall within the scope of absolute immunity. See Olsen v.

Idaho St. Bd. of Med., 363 F.3d 916, 922-29 (9th Cir. 2004); Mishler v. Clift, 191
Case 6:21-cv-00001-DWM Document15 Filed 04/07/21 Page 8 of 8

F.3d 998, 1008-09 (9th Cir. 1999) (“[H]olding hearings, taking evidence, and
adjudicating are functions that are inherently judicial in nature.”). Accordingly,
granting Ibsen leave to amend his complaint would be futile. Chappel v. Lab.
Corp. of Am., 232 F.3d 719, 725—26 (9th Cir. 2000).

CONCLUSION

Based on the foregoing, IT IS ORDERED that the defendants’ motions to
dismiss (Docs. 4, 6, 9) are GRANTED as to Ibsen’s federal claims. Because
amendment would be futile, Ibsen’s request for leave to amend and for further
discovery (see Doc. 12) is DENIED.

IT IS FURTHER ORDERED that in the absence of any remaining claims
over which this Court has original jurisdiction, the Court declines to exercise
supplemental jurisdiction over Ibsen’s state law claims. See 28 U.S.C.

§ 1367(c)(3).

IT IS FURTHER ORDERED that Ibsen’s Complaint is DISMISSED. The

Clerk is directed to enter judgment consistent with this Order and close the case.

DATED this) day of April, 2021.

    

. Molloy, District Judge
United States District Court
